                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 19-7741 TJH (SS)                               Date: October 30, 2019
                                                                Page 1 of 2

Title:        Don Martin v. City of Los Angeles, et al.


DOCKET ENTRY:            ORDER TO SHOW CAUSE WHY THE MAGISTRATE
                         JUDGE SHOULD NOT RECOMMEND THAT THIS
                         ACTION BE DISMISSED FOR FAILURE TO PROVIDE A
                         CURRENT ADDRESS


PRESENT:
HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_              _______None_______                   __None__
         Deputy Clerk             Court Reporter/Recorder                Tape No.

   ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANTS:

                None Present                                   None Present

PROCEEDINGS: (IN CHAMBERS)

        On September 6, 2019, Plaintiff Don Martin, a California resident proceeding pro se,
filed a civil rights complaint pursuant to 42 U.S.C. § 1983. On September 26, 2019, the
Court issued a Report and Recommendation recommending that Plaintiff’s application to
proceed in forma pauperis be denied. (“R&R,” Dkt. No. 7). However, the Court
subsequently reconsidered its recommendation sua sponte and granted Plaintiff’s IFP
application. (Dkt. No. 8). On October 21, 2019, the Court issued an Order vacating the
Report and Recommendation, which was sent to Plaintiff at his address of record. (“Order,”
Dkt. No. 9). On October 28, 2019, the Order was returned to the Court as undeliverable
with the stamp “Return to Sender. No such number.” (Dkt. No. 11).

       Plaintiff is advised that pursuant to the Central District’s Local Rule 41-6, he has an
obligation to keep the Court informed of his current address of record or the Court may
dismiss this action:
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No.        CV 19-7741 TJH (SS)                                 Date: October 30, 2019
                                                                    Page 2 of 2

Title:          Don Martin v. City of Los Angeles, et al.


         A party proceeding pro se shall keep the Court and opposing parties apprised
         of such party’s current address and telephone number, if any, and e-mail
         address, if any. If mail directed by the Clerk to a pro se plaintiff’s address of
         record is returned undelivered by the Postal Service, and if, within fifteen (15)
         days of the service date, such plaintiff fails to notify, in writing, the Court and
         opposing parties of said plaintiff’s current address, the Court may dismiss the
         action with or without prejudice for want of prosecution.

C.D. Cal. L.R. 41-6.

       Pursuant to the Postal Service’s stamp, the street address Plaintiff gave the Court as
his address of record does not exist. The Court cannot communicate with Plaintiff without
an accurate address. Plaintiff is therefore ORDERED TO SHOW CAUSE by November
13, 2019 why the magistrate judge should not recommend that this action be dismissed
pursuant to Local Rule 41-6 for Plaintiff’s failure to provide a current address. Plaintiff
may satisfy this Order by filing a response with a current address. If Plaintiff no longer
wishes to pursue his claims, he may request a voluntary dismissal of this action
pursuant to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is
attached for Plaintiff’s convenience. Plaintiff is warned that the failure to timely file
a response to this Order will result in a recommendation that this action be dismissed
for failure to prosecute and obey court orders pursuant to Federal Rule of Civil
Procedure 41(b). The Clerk of the Court is directed to serve a copy of this Order upon
Plaintiff at his address of record, i.e., Don Martin, 7609 Van Nuys Boulevard, Van Nuys,
CA 91405.

         IT IS SO ORDERED.



MINUTES FORM                                                                                      00:00
CIVIL-GEN                                                                   Initials of Deputy Clerk mr
